Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20-21 recites the limitation "the first receptacle" in lines 6 and 10 respectively.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-9, 11-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0271427 A1) in view of Andre et al. (US 2001/0048225 A1).
Regarding claim 1, Zhou discloses a female quick coupling comprising: a housing (100) defining an axial bore (104) having a first shoulder (smaller diameter) and a first slot (106) transverse to the axial bore; a locking member (300) slidingly received in the first receptacle (106).
Zhou is silent as to a removable insert defining a restriction orifice seated against the first shoulder within the axial bore;
Andre discloses a removable insert (50) defining a restriction orifice (through bore).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou by using a removable insert defining a restriction as disclosed by Andre to provide secure engagement with the shoulder of the pipe.

Regarding claim 3, wherein the axial bore (104) has a dual stepped bore (figure 1) defining the first shoulder (first diameter) and a second shoulder (second diameter), wherein the lock washer (120) is seated against the second shoulder.
Regarding claim 8, wherein the removable insert (50) defines a frustoconically-shaped bore defining the restriction orifice (through bore), wherein the removable insert is seatable against the first shoulder (Zhou, figure 1) of the axial bore (104) with either of a first end face defining the restriction orifice or a second end face defining the opening of the frustoconically-shaped bore is seated against the first shoulder.
Regarding claim 9, wherein the removable insert (50) is dimensioned to be inserted into the axial bore (104) from the input end.
Regarding claim 11, Zhou discloses a female quick coupling kit comprising:
a housing (100) defining an axial bore (104) having a first shoulder and a latching slot (channel 106) transverse to the axial bore;
a locking member slidingly receivable in the latching slot to lock a male fluid line in the axial bore of the housing.
Zhou is silent as to a plurality of removable inserts seatable against shoulders.
Andre discloses a removable insert (50) defining restriction orifice seatable against a shoulder. Further, it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 12, comprising, in order, seated upon the removable insert (50), a first sealing member (117), a spacer (118), a second sealing member (119), and a lock washer (120); wherein the axial bore (104) has a dual stepped bore (see stepped housing diameters in figure 1) defining the first shoulder and a second shoulder, and the lock washer (120) is seated against the second shoulder.
Regarding claim 13, wherein the removable insert (50) is dimensioned to be inserted into the axial bore (104) from the input end.
Regarding claim 15, wherein at least one of the plurality of inserts (50) defines a frustoconically-shaped orifice that is seatable against the first shoulder of the axial bore (104) with either of a first end face or a second end face seated against the first shoulder.
Regarding claim 17, Zhou discloses a female quick coupling kit comprising:
a plurality of housings (housing portions 101, 102, 109) each defining an axial bore (104) defining a restriction orifice (different diameter) and a latching slot (channel 106) transverse to the axial bore; and a locking member (300) slidingly receivable in the latching slot (106) of each of the plurality of housings to lock a male fluid line in the axial bore of the housing.
Zhou is silent as to a locking member for each housing portion.

Regarding claim 18, further comprising, in order, seated juxtaposed to the restriction orifice (50), a first sealing member (117), a spacer (118), a second sealing member (119), and a lock washer (120).
Regarding claim 19, wherein each of the plurality of housings (housing portions 101, 102, 109) are molded to include the restriction orifice.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Andre as applied to claims 1-3, 8-9, 11-13, 15 and 17-19 above, and further in view of admitted prior art of figure 1.
Regarding claim 20, figure 1 of the current application marked as prior art discloses a fuel vapor purge system (10) comprising: a fuel tank (14) in fluid communication with a fuel filler inlet (12), a purge canister (22) and an internal combustion engine; a female quick coupling (16, 18) in the fuel line between the fuel filler inlet (12) and the fuel tank (14);
Zhou discloses a female quick coupling comprises: a housing (100) defining an axial bore (104) having a first shoulder and a first slot (106) transverse to the axial bore; a locking member (300) slidingly received in the first receptacle (106)
Andre discloses a removable insert (50) defining a restriction orifice (through bore).

Regarding claim 21, comprising a purge canister (22) in fluid communication with the fuel tank (14). 
Allowable Subject Matter
Claims 4-7, 10, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose quick connectors for fuel systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747